401 U.S. 486 (1971)
UNITED MINE WORKERS OF AMERICA
v.
RAILING ET AL., DBA C & P COAL CO.
No. 1059.
Supreme Court of United States.
Decided March 22, 1971
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded to the Court of Appeals for further consideration in light of Zenith Radio Corp. v. Hazeltine Research, Inc., ante, p. 321. Both § 303 of the Labor Management Relations Act, 1947, 61 Stat. 158, as amended, 29 U.S. C. § 187, and § 4 of the Clayton Act, 38 Stat. 731, as amended, 15 U.S. C. § 15, give a cause of action for injury to business or property. Whether suits under the two statutes are distinguishable for purposes of determining the time at which a cause of action accrues warrants further exploration by the Court of Appeals. Further attention should also be given to the question of why a § 303 cause of action has sufficiently accrued to bring suit as soon as the plaintiff suffers damage but has not sufficiently accrued to start the running of the statute of limitations on the damages already suffered and for which suit may be but is not brought.
THE CHIEF JUSTICE and MR. JUSTICE HARLAN would grant the petition for a writ of certiorari and set the case for argument on the merits.